                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CAITLIN O’CONNOR,                                )
                                                 )   Case No. 3:20-cv-00628
        Plaintiff,                               )
                                                 )   District Judge Richardson
v.                                               )
                                                 )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                            )
                                                 )   Jury Demand
        Defendant.                               )

             DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES &
      JURY DEMAND IN RESPONSE TO PLAINTIFF’S AMENDED COMPLAINT

        Defendant, The Lampo Group, LLC, by and through the undersigned counsel, files its

Answer, Affirmative Defenses & Jury Demand in response to the Amended Complaint (Doc.

#18) filed by Plaintiff, Caitlin O’Connor.

                                             Answer

     1. Defendant admits that Plaintiff is a former employee of Defendant and worked for

        Defendant at its location in Franklin, Tennessee. Defendant does not have sufficient

        information to admit or deny the remaining allegations of Paragraph 1 of the Amended

        Complaint.

     2. Defendant admits the allegations of Paragraph 2 of the Amended Complaint.

     3. Defendant admits the allegations of Paragraph 3 of the Amended Complaint.

     4. Defendant admits the allegations of Paragraph 4 of the Amended Complaint.

     5. Defendant admits the allegations of Paragraph 5 of the Amended Complaint.

     6. Defendant denies the allegations of Paragraph 6 of the Amended Complaint.

     7. Defendant admits the allegations of Paragraph 7 of the Amended Complaint.

     8. As Defendant reasonably interprets Plaintiff’s charge of discrimination and Amended




     Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 1 of 7 PageID #: 162
   Complaint, Defendant admits the allegations of Paragraph 8 of the Amended Complaint.

9. Defendant admits the allegations of Paragraph 9 of the Amended Complaint.

10. Defendant denies the allegations of Paragraph 10 of the Amended Complaint.

11. Defendant admits that Plaintiff sent an e-mail to Armando Lopez on June 18, 2020,

   informing Mr. Lopez that she was 12 weeks pregnant. Defendant denies the remaining

   allegations of Paragraph 11 of the Amended Complaint.

12. Defendant denies the allegations of Paragraph 12 of the Amended Complaint.

13. Defendant admits that Plaintiff received a phone call from a board member on June 19,

   2020. Defendant denies the remaining allegations of Paragraph 13 of the Amended

   Complaint as characterized.

14. Defendant admits that Plaintiff met with two board members on June 23, 2020.

   Defendant denies the remaining allegations of Paragraph 14 of the Amended Complaint.

15. Defendant admits that it terminated Plaintiff’s employment on June 25, 2020. Defendant

   denies the remaining allegations of Paragraph 15 of the Amended Complaint.

16. Defendant admits the allegations of Paragraph 16 of the Amended Complaint.

17. Defendant denies the allegations of Paragraph 17 of the Amended Complaint.

18. Defendant denies the allegations of Paragraph 18 of the Amended Complaint.

19. Defendant admits the allegations of Paragraph 19 of the Amended Complaint.

20. Defendant denies the allegations of Paragraph 20 of the Amended Complaint.

21. Defendant denies the allegations of Paragraph 21 of the Amended Complaint.

22. Defendant reasserts its answers to Paragraphs 1 through 21 of the Amended Complaint.

23. Defendant admits that Plaintiff was an eligible employee under the FMLA. Defendant

   denies all remaining allegations of Paragraph 23 of the Amended Complaint.


                                           2

Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 2 of 7 PageID #: 163
24. Defendant admits the allegations of Paragraph 24 of the Amended Complaint.

25. Defendant denies the allegations of Paragraph 25 of the Amended Complaint.

26. Defendant denies the allegations of Paragraph 26 of the Amended Complaint.

27. Defendant denies the allegations of Paragraph 27 of the Amended Complaint.

28. Defendant denies the allegations of Paragraph 28 of the Amended Complaint.

29. Defendant denies the allegations of Paragraph 29 of the Amended Complaint.

30. Defendant denies the allegations of Paragraph 30 of the Amended Complaint.

31. Defendant reasserts its answers to Paragraphs 1 through 30 of the Amended Complaint.

32. Defendant denies the allegations of Paragraph 32 of the Amended Complaint.

33. Defendant denies the allegations of Paragraph 33 of the Amended Complaint.

34. Defendant denies the allegations of Paragraph 34 of the Amended Complaint.

35. Defendant denies the allegations of Paragraph 35 of the Amended Complaint.

36. Defendant denies the allegations of Paragraph 36 of the Amended Complaint.

37. Defendant denies the allegations of Paragraph 37 of the Amended Complaint.

38. Defendant reasserts its answers to Paragraphs 1 through 37 of the Amended Complaint.

39. Defendant denies the allegations of Paragraph 39 of the Amended Complaint.

40. Defendant admits the allegations of Paragraph 40 of the Amended Complaint.

41. Defendant denies the allegations of Paragraph 41 of the Amended Complaint.

42. Defendant denies the allegations of Paragraph 42 of the Amended Complaint.

43. Defendant denies the allegations of Paragraph 43 of the Amended Complaint.

44. Defendant denies the allegations of Paragraph 44 of the Amended Complaint.

45. Defendant denies the allegations of Paragraph 45 of the Amended Complaint.

46. Defendant reasserts its answers to Paragraphs 1 through 45 of the Amended Complaint.


                                          3

Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 3 of 7 PageID #: 164
47. Defendant admits the allegations of Paragraph 47 of the Amended Complaint.

48. Defendant denies the allegations of Paragraph 48 of the Amended Complaint.

49. Defendant denies the allegations of Paragraph 49 of the Amended Complaint.

50. Defendant denies the allegations of Paragraph 50 of the Amended Complaint.

51. Defendant denies the allegations of Paragraph 51 of the Amended Complaint.

52. Defendant denies the allegations of Paragraph 52 of the Amended Complaint.

53. Defendant denies the allegations of Paragraph 53 of the Amended Complaint.

54. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

55. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

56. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

57. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).


                                           4

Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 4 of 7 PageID #: 165
   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

58. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

59. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

60. Defendant has filed a motion to dismiss Count V of the Amended Complaint (Doc. #20).

   If Defendant’s motion is denied, in whole or in part, then Defendant will answer and

   assert affirmative defenses to the remaining allegations in Count V of the Amended

   Complaint as required by the Federal Rules of Civil Procedure or otherwise ordered by

   the Court.

61. Defendant reasserts its answers to Paragraphs 1 through 60 of the Amended Complaint.

62. Paragraph 62 of the Amended Complaint asserts a legal conclusion, which Defendant is

   not required to answer.

63. Defendant denies the allegations of Paragraph 63 of the Amended Complaint.


                                           5

Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 5 of 7 PageID #: 166
64. Defendant denies the allegations of Paragraph 64 of the Amended Complaint.

65. Defendant denies the allegations of Paragraph 65 of the Amended Complaint.

66. Defendant denies the allegations of Paragraph 66 of the Amended Complaint.

67. Defendant denies the allegations of Paragraph 67 of the Amended Complaint.

68. Defendant denies the allegations of Paragraph 68 of the Amended Complaint.

69. Defendant reasserts its answers to Paragraphs 1 through 68 of the Amended Complaint.

70. Defendant denies the allegations of Paragraph 70 of the Amended Complaint.

71. Defendant denies the allegations of Paragraph 71 of the Amended Complaint.

72. Defendant denies the allegations of Paragraph 72 of the Amended Complaint.

73. Defendant denies the allegations of Paragraph 73 of the Amended Complaint.

74. Defendant denies the allegations of Paragraph 74 of the Amended Complaint.

75. Defendant denies the allegations of Paragraph 75 of the Amended Complaint.

76. Defendant denies the allegations of Paragraph 76 of the Amended Complaint.

77. If Defendant has not answered any allegations of the Amended Complaint to which an

   answer is required, those allegations are denied.

                                 Affirmative Defenses

1. The Amended Complaint fails to state a claim upon which relief can be granted.

2. Defendant would have terminated Plaintiff’s employment for violating workplace rules,

   regardless of whether she engaged in any protected activity.

3. Defendant would have terminated Plaintiff’s employment for violating workplace rules,

   regardless of whether she had an actual or perceived disability.

                                     Jury Demand

   Defendant demands a trial by jury of all claims in Plaintiff’s Amended Complaint.


                                            6

Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 6 of 7 PageID #: 167
                                            Respectfully submitted,


                                            /s/Daniel Crowell
                                            Leslie Sanders (TN #18973)
                                            Daniel Crowell (TN #31485)
                                            WEBB SANDERS PLLC
                                            611 Commerce Street
                                            Suite 3102
                                            Nashville, TN 37203
                                            Telephone: (615) 915-3300
                                            Fax: (866) 277-5494
                                            lsanders@webbsanderslaw.com
                                            dcrowell@webbsanderslaw.com

                                            Attorneys for Defendant



                               CERTIFICATE OF SERVICE

       I certify that, on February 24, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                                7

    Case 3:20-cv-00628 Document 22 Filed 02/24/21 Page 7 of 7 PageID #: 168
